DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending.

Information Disclosure Statement

The IDSs filed 4/23/2020 and 8/17/2021 have been considered by the Examiner.

Claim Objections

Claims 1, 5, 7, 8, 10, 14, 18, and 20 objected to because of the following informalities: the term “polices” is read as “policies”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



Claims 1-7 and 14-20 are rejected under 35 U.S.C. 112(b) as being incomplete for omitting essential steps, such omission amounting to a gap between the steps. See 
Claims 8-13 are rejected similarly to claims 1-7 and 14-20. The order of the limitations is different, but the same rejection, above for claims 1-7 and 14-20, applies to claims 8-13.

Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.





Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims  1-20 are rejected under 35 U.S.C. 103 as being unpatentable over US PG Pub. No. 2021/0306320 to Squire et al. (hereinafter Squire) in view of US PG Pub. No. 2014/0075513 to Trammel et al. (hereinafter Trammel).

As to claims 1 and 14 as best understood, Squire teaches:
a.	Receiving, by a computing device, a plurality of access tokens from a respective plurality of identity provider services, each of the plurality of access tokens being associated with a user (access token issued to the user) (Squire, [0027 and 0045]).

c.	Assigning user policies associated with use of the plurality of access tokens (mappings between users, access tokens, and respective rights/privileges/authorizations) (Squire, [0046]).
Squire does not expressly mention a device token. However, in an analogous art, Trammel teaches:
d.	Providing a device token to a user device associated with the user, the device token being associated with the profile (device token is associated with the device and the user) (Trammel, [0027]).
Therefore, one of ordinary skill in the art at the time the invention was made would have been motivated to combine the token scheme of Squire with the device token of Trammel in order to help verify the identity of a user in an authentication scheme as suggested by Trammel (Trammel, [0001-0002]).

As to claims 2 and 15 as best understood, Squire as modified teaches receiving a plurality of respective and corresponding refresh tokens (refresh token issued to the user) (Squire, [0027 and 0045]).

As to claims 3 and 16 as best understood, Squire as modified teaches storing the plurality of refresh tokens in the profile associated with the user (database stores at least user, access information, and respective tokens) (Squire, [0046]).

As to claims 4 and 17 as best understood, Squire as modified teaches using the refresh tokens to refresh the plurality of access tokens (refresh token extends an expired access token) (Squire, [0027]).

As to claim 5 and 18 as best understood, Squire as modified teaches:
a.	Receiving the device token and network policies (device token and policies are consulted) (Trammel, [0033]).
b.	Determining that the user policies and the network policies are congruent (granting access upon determining that the device token and policies allow for access) (Trammel, [0033-0034]).

As to claims 6 and 19 as best understood, Squire as modified teaches receiving the device token and the network policies in response to the user device attempting to attach to a network using the device token (device token and policies are consulted) (Trammel, [0033]).

As to claims 7 and 20 as best understood, Squire as modified teaches authenticating, in response to determining that the user policies and the network policies are congruent, to at least one of the plurality identity provider services (granting access upon determining that the device token and policies allow for access) (Trammel, [0033-0034]).

	As to claims 8-13, the system claims of 8-13 are substantially similar albeit in a different order to the method claims 1-7 and are rejected in similar fashion.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM S POWERS whose telephone number is (571)272-8573. The examiner can normally be reached M-F 7:30-17:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hadi Armouche can be reached on 571 270 3618. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM S POWERS/Primary Examiner, Art Unit 2419